Luke, J.
The defendant was indicted upon two counts,— one charging forgery, and the other charging the uttering of a forged instrument. The defendant was convicted upon both counts. The evidence did not authorize the conviction under the count which charged the offense of forgery. There having been a conviction under both counts of the indictment, and the evidence not authorizing the conviction under one of the counts, it was error for the court to overrule his motion for a new trial.

Judgment reversed.


Bloodworth, J., concurs.